Citation Nr: 1520799	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  

2.  Entitlement to service connection for hand tremors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico.  The Board notes that while a June 2013 Board remand of these matters indicated that an April 2010 rating decision was also on appeal, both matters are actually on appeal from the April 2008 rating decision.

The Veteran was scheduled for a Board hearing in July 2012, but did not report for the proceeding.  The Board acknowledges that a second notification letter sent in July 2012 was returned as undeliverable; however, there is no indication that the Veteran did not receive the initial notification letter mailed in June 2012.  Moreover, neither the Veteran nor his representative have requested that the hearing be rescheduled or provided good cause.  As such, the hearing request was deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for hand tremors in June 2013.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication. 

In the June 2013 remand, the Board asked that the Veteran be provided VA examinations in connection with both service connection claims.  The RO scheduled the examinations and the Veteran did not report.  However, there is no indication in the record that the RO notified the Veteran of the examinations or what would happen if he failed to report.  As such, the Board finds that remand is again warranted to obtain VA examinations and opinions to ensure substantial compliance with the Board's June 2013 remand directives.  See Stegall, 11 Vet. App. at 271.  The Board also notes that before the case was returned to the Board, the Veteran's purported PTSD stressors were conceded by VA in an August 2013 memorandum.

Additionally, the June 2013 remand order directed the RO to request that the Veteran provide the names and addresses of any and all health care providers who provided treatment to the Veteran for a psychiatric disorder and/or hand tremors, and assist the Veteran in obtaining any records from such providers.  There is no indication in the record that the RO made any such request of the Veteran, and further remand is warranted so that such action may be taken.  See id.

Further, as it appears the Veteran may receive continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from May 2005 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from May 2005 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for an acquired psychiatric disorder and/or hand tremors.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All actions to obtain such records should be fully documented in the claims file.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD, depression, and anxiety.  A copy of the notice to the Veteran of the date, time, and location of the examination must be included in the claims file.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment and personnel records, VA examination report and treatment records, any private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record.  If PTSD is diagnosed, the examiner should specify the stressor(s) upon which the diagnosis is based.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any hand tremors.  A copy of the notice to the Veteran of the date, time, and location of the examination must be included in the claims file.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the claims file, to include the service treatment records, VA and private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hand tremors began in service, were caused by service, or are otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hand tremors were caused or aggravated by the Veteran's service-connected left wrist disability.
Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Then, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and entitlement to service connection for hand tremors.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




